Exhibit 10.3

 

LOGO [g905717pic.jpg]

NIMBLE STORAGE, INC.

211 River Oaks Parkway

San Jose, CA 95134

April 24, 2015

Denis Murphy

Re: Employment Terms

Dear Denis:

Nimble Storage, Inc. (the “Company”) is pleased to offer you the position of
Worldwide Vice President of Sales on the following terms.

This employment offer is contingent on a satisfactory verification and check of
your criminal, education, and employment background. Nimble Storage reserves the
right to withdraw this employment offer or terminate your employment based on
information discovered during the background screening process.

You will be based out of our San Jose office and will report directly to Suresh
Vasudevan, CEO. Your date of commencement of employment is planned for Monday,
May 4th 2015.

Your base salary will be paid at the rate of $300,000.00 annually, less payroll
deductions and all required withholdings. You will be paid twice monthly and you
will be eligible to participate in the Company’s Suite of Benefits. Details
about these benefit plans are available for your review. The Company may change
compensation and benefits from time to time in its sole discretion with or
without notice.

Your total on-target annual commission is $300,000.00 with the variable
compensation above your base salary contingent on meeting targets set by the
CEO.

Subject to and following approval by the Company’s Board of Directors (the
“Board”), the Company shall recommend that you be granted 50,000 performance
based RSUs (PRSUs). You may earn 25% of that award each year over a four
(4) year period from the vesting commencement date based on performance against
the Company’s goals for a particular fiscal year. For each annual performance
period, half of this award will be earned based on achievement against the
operating income target for the company, and the remaining half of this award
will be earned based on performance against the bookings target for the Company.
Achievement below 90% of target will result in zero payout for that year, while
achievement at 90% of target will result in you earning 50% of the grant for
that year. Achievement at target will result in payout at target for that year.
You may earn 150% of the award each year for achievement of 110% of the bookings
target and 120% of the operating income target. Shares will be earned on a pro
rata basis between the three thresholds outlined above. Targets will vary each
year in line with the Company plan as determined by the CEO. For the first year
of vesting, you may earn 25% of this grant based on achievement against fiscal
year 2016 bookings and operating income targets, and the grant will vest as to
25% of the grant to the extent earned twelve (12) months from the vesting
commencement date, following confirmation of achievement by the Company’s Board
of Directors or a committee of the Board.



--------------------------------------------------------------------------------

Page 2

 

Subject to and following approval by the Company’s Board of Directors (the
“Board”), the Company will further recommend that you be granted 185,000
restricted stock units (RSUs). The RSUs will be subject to the terms and
conditions of the Company’s 2013 Equity Incentive Plan (the “Plan”) and your
grant agreement. Your grant agreement will include a four-year vesting schedule,
including a one (1) year cliff for 25% of the shares, and the remainder of the
shares vesting in equal parts every six (6) months over three (3) years.

Your PRSUs and RSUs will begin vesting on the earliest of
March 10, June 10, September 10 or December 10, forward looking from your start
date and following approval of the grant by the Company’s Board of Directors.

For purposes of Federal immigration law (Immigration Reform and Control Act of
1986), you will be required to provide documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within three (3) working days of your date of hire.

As a condition of your employment, you will be required to abide by the
Company’s policies and procedures as may be in effect from time to time. You
also agree to read, sign and comply with the Company’s Employee Proprietary
Information and Inventions Agreement (“Proprietary Information Agreement”),
attached hereto as Exhibit A.

In your work for the Company, you will be expected not to make unauthorized use
or disclosure of any confidential information or materials, including trade
secrets, of any former employer or other third party to whom you have an
obligation of confidentiality. Rather, you will be expected to use only that
information generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company. As such, please do not bring with you any confidential, trade secret or
proprietary information of any third party, including any former employer, to
your job. This includes third party confidential, trade secret or proprietary
information included in e-mails or other electronic communications sent or
received, for example, on your former employers’ computer systems, CRM
information, information stored on any lap top or personal computer, smart
phone, external hard drive, flash drive or other removable storage, third party
information in cloud storage, marketing plans, demos, test protocols, financial
or personnel information, customer and supplier contact information, product
data or specifications, or product design and configuration information.

By accepting employment with the Company, you are representing to us that you
will be able to perform your duties within the guidelines described in this
paragraph. You represent further that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company in any manner. You also acknowledge that you will be solely responsible
for any financial and contractual obligation you may have as a result of
previous employment.

Your employment relationship is at-will. Accordingly, you may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause or advance notice.

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment, you and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to the enforcement, breach, performance, execution, or interpretation
of this agreement, your employment, or the termination of your employment, shall
be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in the county of Santa Clara, California, conducted
before a single arbitrator by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) or its successor, under the then applicable JAMS rules. By agreeing to
this arbitration procedure, both you and the Company waive the right to resolve
any such dispute through a



--------------------------------------------------------------------------------

Page 3

 

trial by jury or judge or by administrative proceeding. The arbitrator shall:
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. The Company shall pay all
JAMS’ arbitration fees. Nothing in this letter agreement shall prevent either
you or the Company from obtaining injunctive relief in court if necessary to
prevent irreparable harm pending the conclusion of any arbitration.

This letter, together with your Proprietary Information Agreement, forms the
complete and exclusive statement of your agreement with the Company concerning
the subject matter hereof. The terms in this letter supersede any other
representations or agreements made to you by any party, whether oral or written.
The terms of this agreement cannot be changed (except with respect to those
changes expressly reserved to the Company’s discretion in this letter) without a
written agreement signed by you and a duly authorized officer of the Company.

This agreement is to be governed by the laws of the state of California without
reference to conflicts of law principles. In case any provision contained in
this agreement shall, for any reason, be held invalid or unenforceable in any
respect, such invalidity or unenforceability shall not affect the other
provisions of this agreement, and such provision will be construed and enforced
so as to render it valid and enforceable consistent with the general intent of
the parties insofar as possible under applicable law. With respect to the
enforcement of this agreement, no waiver of any right hereunder shall be
effective unless it is in writing. For purposes of construction of this
agreement, any ambiguity shall not be construed against either party as the
drafter. This agreement may be executed in more than one counterpart, and
signatures transmitted via facsimile shall be deemed equivalent to originals. As
required by law, this offer is subject to satisfactory proof of your identity
and right to work in the United States.

Denis, I am excited about you joining the company. I know you will add a lot of
value to the company, and hopefully have a lot of fun along the way. I’m looking
forward to working with you.

Sincerely,

NIMBLE STORAGE, INC.

Paul Whitney

VP, Human Resources

Exhibit A – Proprietary Information Agreement

Understood and Accepted:

 

/s/ Denis Murphy

4/27/2015

Denis Murphy Date



--------------------------------------------------------------------------------

LOGO [g905717pic.jpg]

Exhibit A

Employee Proprietary Information and Inventions Agreement